I114th CONGRESS2d SessionH. R. 5564IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Kildee introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require that the Secretary of the Interior, acting through the National Park Service, create a program to help ensure that youth from urban areas have access to National Parks, and for other purposes.
1.Short titleThis Act may be cited as the National Parks for America’s Children Act. 2.Access to National Parks for Urban YouthThe Secretary of the Interior, acting through the National Park Service, shall create a program to help ensure that youth from urban areas have access to National Parks. The program shall include— 
(1)an advertising strategy aimed at urban youths; (2)transportation programs to help ensure urban youth have better access to National Parks;  
(3)partnerships with urban schools to teach basic outdoor skills and basic nature and biology; and (4)a grant program to help ensure that urban youth can afford the attendance and lodging fees at National Parks.  
